                       IN THE UNITED STATES DISTRICT COURT                  5/10/2019
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

FAITH HAMMER,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )                    6:19CV00027
                                                     Civil Action No. _______________
                                                 )
JOHNSON SENIOR CENTER, INC.,                     )
JAMES M. DOLAN,                                  )
MELESSA DOLAN,                                   )
     and                                         )
ASHLEY CANIPE,                                   )
                                                 )
        Defendants.                              )


Serve: Johnson Senior Center, Inc.,
       Serve: James M. Dolan, Registered Agent
               115 Senior St.
               Amherst, Virginia 24521

Serve: James M. Dolan
       c/o Johnson Senior Center, Inc.
       115 Senior St.
       Amherst, Virginia 24521

Serve: Melessa Dolan
       c/o Johnson Senior Center, Inc.
       115 Senior St.
       Amherst, Virginia 24521

Serve: Ashley Canipe
       c/o Johnson Senior Center, Inc.
       115 Senior St.
       Amherst, Virginia 24521




     Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 1 of 16 Pageid#: 1
                                              COMPLAINT

                                          Jurisdiction and Venue

        1.          This is an action for violations of Section 501 of the Employee Retirement Security

Income Act of 1974 (“ERISA”), failure to provide notice of Plaintiff’s right to continued health

care coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),

and violations of state law claims for conversion and breach of fiduciary duty. This Court has

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367; 28 U.S.C. §§ 2201-2202; 29 U.S.C. §

1332(e), and other applicable law.

        2.          Venue under 28 U.S.C. § 1391(b) is proper in the Western District of Virginia,

where plaintiff resides and worked as an employee of the defendant and where her cause of action

under ERISA and COBRA arose. Venue is further proper under 29 U.S.C. § 1332(e)(2) because

the statutory violations at issue took place in this District and Defendant has business operations

in this District.

                                                  Parties

        3.          Plaintiff, Faith Hammer (“Hammer”), is a citizen of the United States and a resident

of Virginia. Hammer is a former employee of Johnson who was a “covered employee” within the

meaning of 29 U.S.C. § 1167(2) and participant in a health care plan called Anthem HealthKeepers

(“the Plan”) the day before she began a leave of absence on September 21, 2018. The leave of

absence was a “qualifying event” within the meaning of 29 U.S.C. § 1163(2), rendering Hammer

a “qualified beneficiary” of the Plan pursuant to 29 U.S.C. § 1167(3).

        4.          Upon information and belief, Defendant Johnson Senior Center, Inc., (“Johnson”)

is a Virginia corporation doing business in the Western District of Virginia. Johnson operates

elderly care facilities in the Counties of Amherst and Nelson, Virginia.
                                                     2




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 2 of 16 Pageid#: 2
       5.      At all relevant times Johnson had more than 20 employees within 75 miles of its

facility in the County of Amherst, Virginia who were members of the Plan. Johnson in all respects

was a Plan sponsor within the meaning of 29 U.S.C. § 1002(16)(B) and its agent was the

administrator of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan provides

medical benefits to employees and their beneficiaries and is an employee welfare benefit plan

within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the meaning of 29

U.S.C. § 1167(1).

       6.      Upon information and belief, Defendants James M. Dolan (“Mr. Dolan”) and

Melessa Dolan (“Mrs. Dolan”) were officers and sole shareholders of Johnson at all relevant times

and fiduciaries of the Plan as that term is defined in 29 USCS § 1002(21)(A).

       7.      Upon information and belief, Defendant Ashley Canipe (“Canipe”) administered

the Plan at all relevant times and was an “administrator” as that term is defined in 29 USCS §

1002(16). Moreover, Canipe was a “fiduciary” as that term is defined in 29 USCS § 1002(21)(A)

and a “party in interest” as that term is defined in 29 USCS § 1002(14)(A).

                                              Facts

       8.      On or about May 2016, Hammer went to work for Johnson on a full time, hourly-

wage basis. Hammer cared for elderly residents at Johnson’s facility in Amherst, Virginia.

       9.      Among the benefits that Johnson provided to Hammer was participation in the Plan.

The Plan was offered by HealthKeepers, Inc. (“HealthKeepers”), an independent licensee of the

Blue Cross and Blue Shield Association. Johnson paid 2/3 of Hammer’s insurance premium and

deducted the remaining 1/3 from her paycheck. The typical deduction from Hammer’s bi-weekly

paycheck at all relevant times was seventy dollars ($70.00) for medical insurance and another one



                                                3




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 3 of 16 Pageid#: 3
dollar and forty cents ($1.40) for dental insurance. Johnson made the following notation beside

each $70 deduction: “125 – Health Insurance (pre-tax).” See Exhibit 1.

       10.     Johnson agreed to collect the $70.00 and submit it to HealthKeepers along with the

remainder of the premium that Johnson agreed to pay on Hammer’s behalf.

       11.     In July 2018, Hammer tested positive during a routine Tuberculosis test. As a

result, she received a chest x-ray which detected a spot on her lung.

       12.     In August 2018, Hammer received a PET scan of her lung which revealed that she

had cancer. Hammer returned to work while doctors formulated a plan of action for dealing with

the cancer.

       13.     On August 28, 2018, Hammer was admitted to UVA University Hospital (“UVA”)

in Charlottesville, Virginia where she received medical treatment including anesthesia and

chemotherapy. She was charged a total of $30,268.56 for those services. The Plan paid all but

$3,508.21 of those charges. See Exhibit 2.

       14.     A few days later, Hammer returned to work. Johnson continued deducting $70 per

paycheck for health insurance, as before. See Exhibit 3.

       15.     Unbeknownst to Hammer, Johnson failed to remit payment to HealthKeepers in

September 2018 for Hammer’s premium under the Plan.

       16.     On September 11, 2018, received more treatment at UVA. She was charged a total

of $2,919.00 for those services. Her coverage was listed as “Anthem” on her statement, but the

Plan did not make any payments on her behalf. See Exhibit 4.

       17.     On or about September 17, 2018, Hammer informed Ashley Canipe, the

Administrator of the Plan, that she would need to take a short-term leave of absence to undergo

surgery to remove the cancer that was scheduled for September 27. Hammer notified Canipe that
                                                 4




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 4 of 16 Pageid#: 4
September 21 would be her last day of work until she returned from the leave of absence. Canipe

granted Hammer’s request.

       18.     Neither Canipe nor any other agent of Johnson provided Hammer with any

information related to the Plan when Canipe granted Hammer’s requested leave of absence.

Specifically, Hammer was not provided with any information that would qualify as a COBRA

notice under 29 C.F.R. 2590.606-4(b)(4).

       19.     On or about September 20, 2018, Hammer reported to UVA for a pre-operation

examination. Her doctors determined that her cancer had spread more quickly than previously

expected and that her body was too weak to make surgery feasible. Hammer’s doctors prescribed

additional chemotherapy to shrink the tumor before operating. Hammer was charged a total of

$12,275.36 for those services. Her coverage was listed as “Anthem” on her statement, but the Plan

did not make any payments on her behalf. See Exhibit 5.

       20.     On October 11, 2018, Hammer was diagnosed with kidney failure. She was

admitted to UVA and presented her insurance card (Exhibit 6) as before. A member of UVA’s

staff informed Hammer that she did not have insurance coverage. Hammer did not understand

how she could not have coverage and showed the staff member her check stubs indicating the

deductions for health insurance.

       21.     Hammer remained at UVA receiving kidney treatment between October 11, 2018

and October 16, 2018, inclusive and incurred a total of $30,442.89 for services she received at

UVA during this period. See Exhibit 7.

       22.     When Hammer was released from UVA, she called Canipe and asked her why the

hospital told her that she did not have health insurance. Canipe told her that it was a mix-up with

the checks and that it would be taken care of. At least one other employee asked Mrs. Dolan why
                                                5




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 5 of 16 Pageid#: 5
her health insurance had been cancelled and Mrs. Dolan claimed that Mr. Dolan had failed to

submit the required payments. None of the defendants nor any of their officers, agents, employees,

or shareholders reported the breach to authorities or took steps to mitigate its effects on the Plan

beneficiaries.

       23.       On November 8, 2018, Hammer received a CT scan at UVA. The total charge for

services she received at UVA during this visit was $4,126.00.

       24.       On November 13, 2018, Hammer received an EKG at UVA. The total charge for

services she received at UVA during this visit was $2,439.00.

       25.       On November 15, 2018, Hammer received additional chemotherapy at UVA. The

total charge for services she received at UVA during this visit was $30,800.59.

       26.       On November 24, 2018, Hammer received a CT scan at UVA. The total charge for

services she received at UVA during this visit was $2,671.00.

       27.       On November 28, 2018, Hammer was seen by a specialist at UVA. The total charge

for services she received at UVA during this visit was $470.00.

       28.       On November 30, 2018, Hammer received an MRI at UVA. The total charge for

services she received at UVA during this visit was $491.00.

       29.       On December 6, 2018, Hammer received additional chemotherapy at UVA. The

total charge for services she received at UVA during this visit was $32,002.07.

       30.       On December 18, 2018, Hammer received treatment at UVA. The total charge for

services she received at UVA during this visit was $8.641.76.

       31.       On January 3, 2019, Hammer received a PET Scan at UVA. The total charge for

services she received at UVA during this visit was $10,466.74.



                                                 6




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 6 of 16 Pageid#: 6
        32.     On January 8, 2019, Hammer returned to UVA for a follow-up appointment. The

total charge for services she received at UVA during this visit was $1,829.00.

        33.     On January 24, 2019, Hammer reported to UVA for cancer surgery. Doctors

removed the lower section of her left lung to eliminate the tumor. She remained at UVA until

January 31, 2019. The total charge for services she received at UVA during this visit was

$142,522.52.

        34.     On February 19, 2019, Hammer received treatment at UVA. The total charge for

services she received at UVA during this visit was $1,516.00

        35.     On February 21, 2019, Hammer received treatment at UVA. The total charge for

services she received at UVA during this visit was $724.00.

        36.     On March 18, 2019, Hammer received treatment at UVA. The total charge for

services she received at UVA during this visit was $2,179.00.

        37.     Between October 11, 2018 and March 18, 2019, inclusive, Hammer incurred

medical bills in excess of $286,000. Because HealthKeepers had terminated Hammer’s coverage

under the Plan due to Johnson’s failure to make Hammer’s payments as promised, HealthKeepers

did not make any payments on Hammer’s behalf related to these expenses.

                            COUNT I – ERISA Violation of Duty of Loyalty

        38.     Paragraphs 1 through 37, supra, are incorporated by reference as if restated in their

entirety in this Count I.

        39.     Under 26 USC § 404(a)(1)(A), a fiduciary must "discharge his duties with respect

to a plan solely in the interest of the participants and beneficiaries and . . . for the exclusive purpose

of … providing benefits to participants and their beneficiaries ….”



                                                    7




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 7 of 16 Pageid#: 7
        40.     A fiduciary violates 26 USC § 404(a)(1)(A) when he "[d]eliberately favor[s] the

corporate treasury when administering” that plan. Cook v. Jones & Jordan Eng'g, Inc., 2009 U.S.

Dist. LEXIS 835, *18 (S.D. W. Va. January 7, 2009).

        41.     Johnson willfully, in bad faith, and in conscious disregard for Hammer’s rights,

breached its fiduciary duty of loyalty to Hammer when it deliberately failed to remit the premiums

to HealthKeepers that it withheld from Hammer’s paycheck for that purpose.

        42.     As a direct and proximate result of Johnson’s violations of ERISA and associated

regulations, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

        43.     Under 29 U.S.C. § 1109(a), the defendants, as fiduciaries of the Plan, are

“personally liable to make good to such plan any losses to the plan resulting from each such breach,

and to restore to such plan any profits of such fiduciary which have been made through use of

assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief

as the court may deem appropriate ….”

                             COUNT II – ERISA Violation of Duty of Care

        44.     Paragraphs 1 through 43, supra, are incorporated by reference as if restated in their

entirety in this Count II.

        45.     Under 26 USC § 404(a)(1)(B), a fiduciary must " discharge his duties . . . with care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims."




                                                  8




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 8 of 16 Pageid#: 8
        46.    A fiduciary violates 26 USC § 404(a)(1)(B) when he “cho[oses] not to segregate

employee/participant premium contributions from the company's general assets and intentionally

with[olds] said contributions from the Plan." Cook, 2009 U.S. Dist. LEXIS at *19-20.

        47.    Moreover, “A fiduciary who has failed to pay health insurance premiums and to

inform employees of a lapse in their insurance coverage has not acted as a prudent man in like

circumstances but rather has violated its duty of care.” Id. at *20.

        48.    Johnson willfully, in bad faith, and in conscious disregard for Hammer’s rights,

breached its fiduciary duty of care to Hammer when it deliberately chose not to segregate the

premium contributions that it withheld from her check and withheld those contributions from the

Plan.

        49.    Johnson further breached its fiduciary duty of care to Hammer when it failed to

inform Hammer that her insurance had lapsed due to Johnson’s failure to pay premiums on her

behalf. Such breach occurred willfully and in bad faith.

        50.    As a direct and proximate result of Johnson’s violations of ERISA and associated

regulations, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

        51.    Under 29 U.S.C. § 1109(a), the defendants, as fiduciaries of the Plan, are

“personally liable to make good to such plan any losses to the plan resulting from each such breach,

and to restore to such plan any profits of such fiduciary which have been made through use of

assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief

as the court may deem appropriate ….”




                                                 9




  Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 9 of 16 Pageid#: 9
    COUNT III – ERISA Violation of Fiduciary Duty by Using Plan Assets for Own Benefit

        52.     Paragraphs 1 through 51, supra, are incorporated by reference as if restated in their

entirety in this Count III.

        53.     Under 26 USC § 404(a)(1)(D), “a fiduciary with respect to a plan shall not cause

the plan to engage in a transaction, if he knows or should know that such transaction constitutes a

direct or indirect . . . transfer to, or use by or for the benefit of a party in interest, of any assets of

the plan."

        54.     Under 29 U.S.C. § 1002(14), a “party in interest” includes “any fiduciary

(including, but not limited to, any administrator, officer, trustee, or custodian), counsel, or

employee of such plan.”

        55.     Johnson willfully, in bad faith, and in conscious disregard for Hammer’s rights,

breached its fiduciary duty to Hammer when it used her premium contributions to pay its operating

expenses. Moreover, as officers and shareholders of Johnson, Mr. Dolan and Mrs. Dolan

personally benefitted from this transaction.

        56.     As a direct and proximate result of Johnson’s violations of ERISA and associated

regulations, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

        57.     Under 29 U.S.C. § 1109(a), the defendants, as fiduciaries of the Plan, are

“personally liable to make good to such plan any losses to the plan resulting from each such breach,

and to restore to such plan any profits of such fiduciary which have been made through use of

assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief

as the court may deem appropriate ….”



                                                    10




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 10 of 16 Pageid#: 10
              COUNT IV – ERISA Violation of Failing to Hold Plan Assets in Trust

        58.     Paragraphs 1 through 57, supra, are incorporated by reference as if restated in their

entirety in this Count II.

        59.     Under ERISA, subject to exceptions which are inapplicable here, "all assets of an

employee benefit plan shall be held in trust by one or more trustees." 29 U.S.C. § 1103(a). Those

assets “shall never inure to the benefit of any employer and shall be held for the exclusive purposes

of providing benefits to participants in the plan and their beneficiaries and defraying reasonable

expenses of administering the plan." 29 U.S.C. § 1103(c)(1) (emphasis added).

        60.     Johnson willfully, in bad faith, and in conscious disregard for Hammer’s rights,

breached its fiduciary duty to hold the funds withheld from Hammer’s paycheck in trust when it

deliberately chose to use those funds to pay its operating expenses rather than remit them to the

Plan as promised.

        61.     As a direct and proximate result of Johnson’s violations of ERISA and associated

regulations, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

        62.     Under 29 U.S.C. § 1109(a), the defendants, as fiduciaries of the Plan, are

“personally liable to make good to such plan any losses to the plan resulting from each such breach,

and to restore to such plan any profits of such fiduciary which have been made through use of

assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial relief

as the court may deem appropriate ….”

                        COUNT V – ERISA Violation of Co-fiduciary Duty

        63.     Paragraphs 1 through 62, supra, are incorporated by reference as if restated in their

entirety in this Count V.
                                                 11




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 11 of 16 Pageid#: 11
       64.     Under ERISA § 405(a),

       In addition to any liability which he may have under any other provisions of this
       part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
       responsibility of another fiduciary with respect to the same plan in the following
       circumstances:

       (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or
       omission of such other fiduciary, knowing such act or omission is a breach;

       (2) if, by his failure to comply with section 1104(a)(1) of this title in the
       administration of his specific responsibilities which give rise to his status as a
       fiduciary, he has enabled such other fiduciary to commit a breach; or

       (3) if he has knowledge of a breach by such other fiduciary, unless he makes
       reasonable efforts under the circumstances to remedy the breach.

29 U.S.C. § 1105 (emphasis added).

       65.     Johnson willfully, in bad faith, and in conscious disregard for Hammer’s rights,

withheld Hammer’s employee premium contributions from the Plan and used those contributions

for the benefit of Johnson as well as Mr. Dolan and Mrs. Dolan, personally.

       66.     In addition, when informed of the missing payments, none of the defendants made

reasonable efforts to remedy the conduct.

       67.     Thus, each defendant fiduciary is jointly and severally liable for the breaches of the

other defendant fiduciaries.

                                 COUNT VI- COBRA Violation

       68.     Paragraphs 1 through 67, supra, are incorporated by reference as if restated in their

entirety in this Count VI.

       69.     Under 29 U.S.C. § 1166(a)(4)(A), “the administrator [of a Plan] shall notify—in

the case of a qualifying event … any qualified beneficiary with respect to such event … of such

beneficiary’s rights under” COBRA.

                                                12




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 12 of 16 Pageid#: 12
       70.     29 U.S.C. § 1163(2) defines a “qualifying event” to include “[t]he termination

(other than by reason of such employee’s gross misconduct), or reduction of hours, of the covered

employee’s employment.”

       71.     29 U.S.C. § 1167(3) defines “qualified beneficiary” to include “a covered employee

under a group health plan, any other individual who, on the day before the qualifying event for

that employee, is a beneficiary under the plan ….”

       72.     A qualifying event occurred on September 21, 2018 when Hammer’s hours were

reduced due to the commencement of a long-term leave of absence.

       73.     Hammer was a qualified beneficiary on that date because she was covered under

the Plan the day before that qualifying event.

       74.     Canipe, the Administrator of the Plan, failed to notify Hammer of her rights to

continuing coverage under COBRA.

       75.     As detailed above, Canipe did not notify Hammer that there would be any change

to her health coverage, but to the extent that Canipe had a right to alter Hammer’s insurance

coverage under the Plan, she failed to notify Hammer that such alteration would occur or that

Hammer could continue coverage by paying a larger portion of the premium payments herself.

       76.     As a direct and proximate result of Canipe’s violation of COBRA and associated

regulations, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

                                    COUNT VII- Conversion

       77.     Paragraphs 1 through 76, supra, are incorporated by reference as if restated in their

entirety in this Count VII.



                                                 13




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 13 of 16 Pageid#: 13
       78.     At all relevant times, Hammer was the true owner of the funds that were withheld

from her paychecks until such time as they were remitted to HealthKeepers on her behalf.

       79.     The defendants intentionally, maliciously, and in conscious disregard for

Hammer’s rights, exercised dominion and control over Hammer’s property when they failed to

remit the funds as promised but chose to use them for their own use instead.

       80.     In so doing, the defendants permanently deprived Hammer of the use of those funds

as intended.

       81.     As a direct and proximate result of the defendants’ violations of Hammer’s property

rights, Hammer has sustained medical expenses in excess of $286,000. But for those violations,

the Plan would have paid nearly all of those expenses.

                               COUNT VIII- Breach of Fiduciary Duty

       82.     Paragraphs 1 through 81, supra, are incorporated by reference as if restated in their

entirety in this Count VIII.

       83.     At all relevant times, the defendants owed fiduciary duties to Hammer to use the

money that was withdrawn from her check for the purpose for which it was withdrawn – ie, to

remit it to HealthKeepers to pay Hammer’s insurance premium.

       84.     The defendants intentionally, maliciously, and in conscious disregard for

Hammer’s rights, breached that duty when they failed to remit the funds as promised but chose

to use them for their own use instead.

       85.     As a direct and proximate result of the defendants’ violations of Hammer’s

property rights, Hammer has sustained medical expenses in excess of $286,000. But for those

violations, the Plan would have paid nearly all of those expenses.

       WHEREFORE, plaintiff, Faith Hammer, respectfully prays that the Court:
                                                14




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 14 of 16 Pageid#: 14
       A.      Declare that Johnson, Mr. Dolan, Mrs. Dolan, and Canipe violated her rights under

ERISA.

       B.      Declare that Johnson and Canipe violated her rights under COBRA;

       C.      Award her actual damages in an amount not to exceed Three Hundred Thousand

and No/100 Dollars ($300,000.00) in the form of wrongfully withheld insurance premiums

between September 1, 2018 and September 21, 2018, medical expenses Hammer incurred that the

Plan would have paid if Johnson had paid Hammer’s premiums with the money it deducted from

her paychecks for that purpose, and medical expenses Hammer incurred that the Plan would have

paid if Johnson had provided Hammer timely notice as required under COBRA and Hammer had

paid those premiums herself (plus prejudgment interest);

       D.      Award her punitive damages in an amount not to exceed Three Hundred Fifty

Thousand and No/100 Dollars ($350,000.00) to punish the defendants for their willful and

intentional conversion of Hammer’s insurance premium payments and their fraudulent and

malicious breach of their fiduciary duty to safeguard those payments and remit them to

HealthKeepers on her behalf.

       E.      Grant her such further monetary, equitable, injunctive and declaratory relief as the

Court finds appropriate;

       F.      Award her attorney’s fees, expert witness fees, litigation expenses and costs, all as

provided under 29 U.S.C. § 2617(a)(3);

       G.      Award her prejudgment and post judgment interest on the actual damages,

attorney’s fees and other sums she recovers; and

       H.      Mandate that Johnson’s management provide and undergo training in the rights and

responsibilities of employees and employers under ERISA and COBRA.
                                                15




 Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 15 of 16 Pageid#: 15
                                         FAITH HAMMER



                                         By: s/Paul Beers
                                               Of Counsel

Paul G. Beers (VSB #26725)
Email: pbeers@glennfeldmann.com
Christopher E. Collins (VSB #90632)
Email: ccollins@glennfeldmann.com
Glenn, Feldmann, Darby & Goodlatte
37 Campbell Avenue, S.W.
P.O. Box 2887
Roanoke, Virginia 24001-2887
Telephone: (540) 224-8000
Facsimile: (540) 224-8050

Jimmie DeWitt Childress, III (VSB # 80220)
Childress Law Firm, PC
767 Village Highway
P.O. Box 936
Rustburg, Virginia 24588
Telephone: (434) 535-4385
Facsimile: (434) 535-4383
Email: jimchildress@childresslawfirmpc.com

Counsel for Faith Hammer




                                             16




Case 6:19-cv-00027-NKM Document 1 Filed 05/10/19 Page 16 of 16 Pageid#: 16
